ALLOWANCE


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.
 
Status of the Application
The RCE, amendment, and arguments of 23 December 2020 are entered.
Claims 1-30 have been canceled. Claims 31-40 are pending and are being examined on the merits.
The rejection of claims 1, 4-12, and 21-28 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 23 December 2020.

Election/Restrictions
	The Restriction/Election requirement of 19 February 2020 remains in effect.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with KARLA FRY on 4 June 2021.

The application has been amended as follows: 
Claims 1-30 remain canceled as previously presented.
31. (Currently amended) An antimicrobial [[material]]peptide (AMP)-biopolymer composition comprising:
	a) an elastin-like polypeptide (ELP);
	b) an antimicrobial peptide (AMP); and
	c) a hydrophilic peptide tether connecting the ELP and the AMP;
wherein the peptide tether connects to the AMP at the AMP’s N-terminus or C-terminus;
j(VPGYG (SEQ ID NO: 2))k(VPGXaaG (SEQ ID NO: 1))l]n; 
wherein j ranges from 1-6, k ranges from 1-6, l ranges from 1-6, and n ranges from 1-50;
wherein the Xaa comprises a single amino acid
wherein the AMP comprises LL37, RL37, dermcidin, or a combination thereof.
32. (Currently amended) The composition of claim 31, wherein Xaa is alanine, serine, arginine, asparagine, aspartic acid, cysteine, glutamine, glutamic acid, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, threonine, tryptophan, tyrosine, valine
Cancel claim 33.
34. (Currently amended) The composition of claim 31, wherein the protein tether comprises [VPGSG]j (SEQ ID NO: 4) or [AGAGAGPEG]m (SEQ ID NO: 5), wherein i is equal to 36 or 45 and m is equal to 30.
Claims 35-40 are allowed as previously presented.

Support for the amendment to claims 31 and 32 can be found in claims 1 and 3-5 as originally filed.

Reasons for Allowance
Claims 31, 32, and 34-40 are allowed.
The closest prior art teaches fusion of an ELP to an antibacterial protein (see e.g. the previously cited Sousa et al. J. Biotech. 234:83-89 art). Sousa shows use of an ELP repeat being fused to Mxe GyrA intein and antimicrobial peptide Pa-MAP 2. The Sousa art does not teach that the ELP is of the formula as claimed, nor that the ELP is attached to the AMP via a hydrophilic tether. No prior art teaches or reasonably suggests use of the ELP as claimed as a fusion partner to LL37, RL37, or dermicidin alone or in combination with a tether sequence. The claimed composition is therefore novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658             

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658